Swe IS wm pwpo

hRpR PHP hw WH WH WwW WN MY Nh bh hk) ht Re ee Rm ee ee ee
tin BWNHe Gwe wren Do hw NH - Deo wrwe~aIA UM bPWNYNR Dw wmrwHuA RWW es

Case 3:18-cv-05018-BHS Document 63 Filed 07/15/19 Page 1 of 7

Ronald L. Jackson, WSBA 14903
Jackson Law Firm

1203 114" Avenue SE

Bellevue, WA 98004

(425) 646-6315

ron@ronaldjacksonlaw.com

kristin@ronaldjacksonlaw.com
The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
NATHAN HOLBURN,
Plaintiff, NO.  3:18-cv-05018-BHS
VS. PLAINTIFF’S MOTION TO COMPEL
DISCOVERY

KITSAP PUBLIC HEALTH DISTRICT,
NOTE ON MOTION CALENDAR: August 2,
Defendant. 2019

 

 

 

 

Plaintiff Nathan Holburn (Holburn) requests an order compelling Defendant Kitsap Public
Health District (KPHD) to answer interrogatories and respond to requests for production
propounded in Plaintiff's First Set of Discovery Requests, and Plaintiff's Second Set of Discovery
Requests, pursuant to Federal Rule of Civil Procedure 37(a). Plaintiff also requests an award of

attorney’s fees incurred in connection with this motion pursuant to Federal Rule of Civil Procedure

37(e).
PLAINTIFF'S MOTION TO COMPEL DISCOVERY Jackson Law Firm
(3:18-cv-05018-BHS) - 1 1203 114! Avenue SE

Bellevue, WA 98004
Phone: (425) 646-6315

 
Oowe~aydSs\ uw Bwpoe

SPR HE PW WwW Www WW & bo bo ho ht BD BS BORO BO RD Re ee ee ee ee
AWN DO eH AO PWN so wD ROMS SO Ow AIR Bw RD

 

 

Case 3:18-cv-05018-BHS Document 63 Filed 07/15/19 Page 2 of 7

L STATEMENT OF FACTS

This is an employment discrimination case brought by Holburn, who was terminated after a
26-year career with KPHD. Holburn’s Complaint For Damages asserts claims for failure to provide
reasonable accommodation, disability and age discrimination, hostile work environment, retaliation
and failure to provide and maintain protected leave for his depression and PTSD. Complaint For
Damages, Jf 5.1-5.3.

Holburn has served two sets of discovery requests on KPHD, which included interrogatories
and requests for production of documents. Jackson Decl., 492-3 and Exhibits I and 2. KPHD
served responses to Holburn’s First Set of Discovery Requests which either failed to fully respond
to some of the discovery requests or provided responses which were not responsive. /d., Exhibit 1.
KPHD has not responded at all to Holburn’s Second Set of Discovery Requests as of the time of
preparing this motion. /d., {3.

Holburn’s counsel sent correspondence to KPHD counsel regarding its failure to adequately
respond to Holburn’s First Discovery Requests and requested a CR 37 conference with KPHD
counsel. Id, |4 and Exhibit 3. A discovery conference was scheduled for 1:00 p.m. on July 15,
2019, which is the deadline for filing discovery motions in accordance with the Court’s case
schedule. /d., 4. Counsel for Holburn called counsel for KPHD at 1:00 p.m. and had to leave a
voicemail message. Counsel for Holburn then emailed counsel for KPHD asking that she call for
the discovery conference. As of the time of the preparation of this Motion to Compel, counsel for
KPHD has not called counsel for Holburn. /d, 94.

II. ARGUMENT

A. Plaintiff's First Discovery Requests to Defendant

PLAINTIFF'S MOTION TO COMPEL DISCOVERY Jackson Law Firm
(3:18-cv-05018-BHS) - 2 1203 114" Avenue SE
Bellevue, WA 98004
Phone: (425) 646-6315

 
—
CTW oH AM BW Ne

RP PPP WWW WwH WWW NNN NNN DYN DY DS Be Se ee eee
MpbWhM KH OW ese AID PWN KE TO eI A OB WD HSH DO we ARB UD NR

 

 

Case 3:18-cv-05018-BHS Document 63 Filed 07/15/19 Page 3 of 7

The following discover requests have not been properly answered or responded to by
KHPD:

Interrogatory No, 3/Request for Production No.2: This interrogatory and request for
production seeks information regarding any insurance policies which KPHD maintains which may
cover any of the claims asserted by Holburn. KPHD has not provided all of the information
requested regarding insurance coverage, including the Declarations page of the policy showing the
policy limits.

Request for Production No. 8: This request for production requests all documents or
communications that refer, pertain or relate to Holburn’s employment with KHPD. Defendant’s
response indicates it is keeping 13 “steno pads” containing Holburn’s handwritten notes created
during his employment with KPHD, as well as 3 USB drives containing emails from KPHD
employees and one USB drive containing documents responsive to this request for production at
KPHD’s counsel’s office in Spokane, where they are available for review by Holburn. KPHD has
not provided any valid reason to withhold a substantial number of responsive documents rather than
providing them to Plaintiff. Since most of these documents are stored on thumb drives, copying
these electronic files and sending them to Holburn’s counsel, as KPHD has done with other
documents, is not burdensome at all. Requiring Holburn’s counsel to make a trip to Spokane and
spend untold hours in KPHD counsel’s office reviewing these documents is unduly burdensome.

Request for Production No. 17: The request seeks documents reflecting all communications

 

made to any of Defendant’s employees and/or in response to inquiries pertaining to Plaintiff's
employment relationship, work performance, or other employment-relate circumstances. KPHD
responded by objecting to the request as overbroad, burdensome and duplicative of other discovery
requests and refers to its response to Request for Production No. 16, which does not identify any

PLAINTIFF’S MOTION TO COMPEL DISCOVERY Jackson Law Firm

(3:18-cv-05018-BHS) - 3 1203 114" Avenue SE
Bellevue, WA 98004
Phone: (425) 646-6315

 
oom) on B Ww ND Re

PEP HH HPWWWWWWWH WwW NNnNNNNYNNY MND Bee ee ee ee
MbWNH KH Seen nAM EWN THO DIAN PWNYEKH De WTA nbBwWwNeE Ow

 

 

Case 3:18-cv-05018-BHS Document 63 Filed 07/15/19 Page 4 of 7

documents. This discovery request seeks documents specifically related to any communications
with any of KPHD’s employees regarding Holburn’s employment relationship, job performance and
employment-related circumstances. It is not requesting all employment communications and
therefore is not overbroad. Defendant’s objection is not valid and its response is non-responsive.

Request for Production No, 20: This request seeks documents relating to the enforcement
letters Holburn was required to prepare for the period 2013-2017, including records maintained by
vendors or other companies contracting with KPHD. Defendant responded by stating it “does not
have possession of records held by third-party vendors, if any records exist.” This response 1s both
invalid and not in good faith. KPHD has authority to obtain records in possession of its
vendors. Holburn is aware that the enforcement letters he prepared are maintained by a company
which is operated by KPHD’s IT Manager, Ed North, and his former manager, Eric Evans. Jackson
Deci., 45. They certainly have the authority and ability to make those records available to KPHD.
This is a bad faith attempt to withhold important evidence from Holburn regarding the volume of
work he was required to perform relative to the other Environmental Health Specialists who did not
have this job responsibility.

Request for Production No. 21: This request seeks documents regarding the quantity of on-
site inspections and other work performed by Holburn and each of the other Environmental Health
Specialists during Holburn’s employment with KPHD. Defendant’s response only identifies
documents showing lists of property sites Holburn performed some type of work and information
on KPHD’s website. No documents have been identified or produced regarding the quantity of on-
site inspections and other work performed by Holburn’s co-workers, even though Holburn has some
documents prepared by KPHD showing the number of onsite inspections performed by KPHD
Environmental Health Specialists or a certain time period which he provided in his Response to the

PLAINTIFF'S MOTION TO COMPEL DISCOVERY Jackson Law Firm

(3:18-cv-05018-BHS) - 4 1203 114" Avenue SE
Bellevue, WA 98004

Phone: (425) 646-6315

 
—_
Cw Om AUP WhO

BRR HLH HRVWWWWW HWW WNNYNNNNNYNNNe eee eee ewe
WwW & Ghee Deo oe aD bl Ne Oo ow HI OB Ww RO Re Oo oO 1) mK OO B® Be

 

 

Case 3:18-cv-05018-BHS Document 63 Filed 07/15/19 Page 5 of 7

Pre-Termination Notice and Complaint of Discrimination. Jd, 96 and Exhibit 4. KPHD must be
required to produce all such documents and other statistics regarding the workload of Holburn and
his co-workers. This is critical evidence for Holburn to establish his discrimination claims.

Interrogatory No. 11: This interrogatory asks about specific information concerning
KPHD’s other Environmental Health Specialists, including (1) positions held, (2) dates they
worked, (3) their age, (4) their nationality, (5) whether they have a disability, (6) any
accommodation provided for their disability, and (7) any secretarial or other administrative
assistance available to the employee. Defendant’s answer refers to its response to Request for
Production No. 25, which in turn refers to its response to Request for Production No. 24 regarding
clerical staff, not Environment Health Specialists. Defendant’s response is thus not responsive and
avoids providing critical comparator information Holburn is requesting to establish his
discrimination claims.

B. Plaintiff's Second Set of Discovery Requests

Holburn served his Second Set of Discovery Requests to Defendant on June 12, 2019.
id.,43. KPHD’s responses were due no later than July 12, 2019. As of the time of preparation of
this motion, KPHD has not provided any responses at all io these discovery requests. Even if
KPHD serves responses to these discovery requests, they will not be timely and Holburn must file
this motion to compel responses now due to the deadline for discovery motions.

I. CONCLUSION

Holburn requests an order compelling Defendant to answer the interrogatories and produce
the documents in response to Plaintiff’s First Set of Discovery Requests discussed above, and also
compelling Defendant to answer the interrogatories and produce all documents in response to

Plaintiff's Second Set of Discovery Requests.

PLAINTIFF’S MOTION TO COMPEL DISCOVERY Jackson Law Firm

(3:18-cv-05018-BHS5} - 5 1203 114" Avenue SE
Bellevue, WA 98004
Phone: (425) 646-6315

 
oon) OH tn Bl he

& Bh hph hw ww ww WH Wo Wo Wo hh bh NM 8D OND BD BD ORD Om ee i i ee i a a
mM PWM RE Cw AA PWN TWO WAAAA PWN Owe IS Bw KK Ow

 

 

Case 3:18-cv-05018-BHS Document 63 Filed 07/15/19 Page 6 of 7

Holburn also requests an award of attorney’s fees incurred in connection with this motion to
compel in the amount of $2275, as detailed in the Declaration of Ronald L. Jackson file in support

of this motion.
Respectfully submitted this rue of July, 2019.

JACKSON LAW FIRM

By:

 

Ronald (.Jlackson, WSBA #14903
Attorney for Plaintiff Nathan Holburn

PLAINTIFF’$ MOTION TO COMPEL DISCOVERY Jackson Law Firm

: a 1203 114" Avenue SE
CoS BES Bellevue, WA 98004

Phone: (425) 646-6315

 
—
SSO OO SI om Un eR WH ND

RBH Hf HL WHWW WwW WNNN NYDN he Se eee ee ee
WW NE DW eI AMBWN HK CO mWAIA AN BwWNY SH Bri cwAaAa uA we

 

 

Case 3:18-cv-05018-BHS Document 63 Filed 07/15/19 Page 7 of 7

DECLARATION OF SERVICE

The undersigned declares under penalty of perjury under the laws of the State of
Washington that on this day, I electronically filed a true and correct copy of the document to which
this Declaration is affixed with the Clerk of the Court using the CM/ECF System, which will send
notification of such filing to the following:

Michelle K. Fossum

Kristina R. Montanez

Sayre, Sayre & Fossum

201 W. North River Drive, Suite 460
Spokane, WA 99201-2262
Telephone: (509) 325-7330

Fax: (509) 325-7334

michelle@sayrelaw.com
kristina@sayrelaw.com

Dated this 157 of July, 2019 at Bellevue, Washington.

 

Ronald/L./Jackson, WSBA #14903
Attorneyfor Plaintiff Nathan Holburn

Declaration of Service - 1 Jackson Law
600 108" Ave NE Suite 543
Bellevue, WA 98004
Phone: (425) 646-6315
Fax: (425) 454-6310

 
